United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40849
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ELISA CORAL AVILA-MARTINEZ,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:02-CR-981-1
                        --------------------

Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Elisa Coral Avila-Martinez (Avila) appeals her guilty-plea

conviction and sentence for possession with intent to distribute

in excess of 5 kilograms of cocaine in violation of 21 U.S.C.

§ 841(a)(1) & (b)(1)(A).    Avila argues for the first time on

appeal that 21 U.S.C. § 841 is unconstitutional in light of the

Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466

(2000).   As Avila concedes, this argument is foreclosed by our




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40849
                               -2-

decision in United States v. Slaughter, 238 F.3d 580 (5th Cir.

2000).

     AFFIRMED.